DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 11/22/2019.
B.	Claims 1-18 remains pending.
	  
 
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Molnar, David et al. (US Pub. 2015/0143459 A1), herein referred to as “Molnar”.




providing a first privacy-preserving whiteboard device, with the first privacy-preserving whiteboard device having a capability to communicatively connect to a first Augmented Reality (AR) Headset (par. 6: “an "AR Privacy API," as described herein, provides various techniques for implementing an API that allows existing or new applications and web browsers to use various content rendering abstractions to protect user privacy with respect to a wide range of web-based immersive augmented reality (AR) scenarios.  The AR Privacy API extends the traditional concept of "web pages" to immersive "web rooms" wherein any desired combination of existing or new 2D and 3D content is rendered within a user's room or other space.  In other words, a web room, as discussed herein, is intended to be understood as an extension of a web page to a room or space in which the AR experience is being implemented.  The AR Privacy API allows web sites to render content in a room and provide rich experiences using significantly less information than traditional AR applications that process raw sensor data”);

receiving, from a first user, a request to pair the first AR Headset that is respectively associated with the first user for a first work session to the first privacy-preserving whiteboard device (par. 10 and 31 first to the nth user utilizes a web room that displays content around surface of physical room in form of AR content such the AR Privacy API will protect individual users from sharing private information to anther user);

pairing, by an authentication module of the privacy-preserving whiteboard device, the first AR Headset to the first privacy-preserving whiteboard device so that the first AR Headset is registered as an authorized user of the privacy-preserving whiteboard device during the first work session (par. 135 permissions-based system is implemented to prevent unauthorized access);

subsequent to the pairing of the first AR Headset to the privacy-preserving whiteboard device, recording, by the privacy-preserving whiteboard device, a first audio content created by the first user (par. 146 the use of White Board among other surfaces already disclosed);

recording, by the privacy-preserving whiteboard device, a first visual content created by the first user (par. 146 user creating content and storing it on a surface); and

storing, by the privacy-preserving whiteboard device, the first audio content and the first visual content (par. 9 The screen abstraction exposes to an application the sizes and, optionally, the relative locations or positions of various surfaces within a room or other 
defined space onto which "content" (i.e., any combination of images, video, and audio) can be projected).

As for claims 2, 8 and 14, Molnar teaches. The CIM of claim 1 further comprising: pairing, by the authentication module of the privacy-preserving whiteboard device, a people, objects, layout, etc., in the room or space around the 
user (see discussion of permissions in Section 2.5).  In various embodiments, these permissions are embodied in various semantic annotation abstractions 160 that may be set or edited via the user interface module 140). 


As for claims 3, 9 and 15, Molnar teaches. The CIM of claim 1 further comprising: prior to the recording of the first visual content created by the first user, selecting, by the first user, a first color from a set of colors based, at least in part, on the personal preferences of the first user (par. 146 changing color of content; other application can be ran within this system such as inherently any type of media creation application as known in the art).



As for claims 5, 11 and 17, Molnar teaches. The CIM of claim 2 wherein: the retrieved first audio content is played on the AR Headset for a predetermined period of time; and the number of times the retrieved first audio content can be re-retrieved is determined by an administrator having control during the first work session (par. 116 website administrators would have been able to setup permission for the AR Privacy API to communicate with in order to figure out which types of content and when is appropriate; as disclosed the users field of view can dictate when content is displayed such that another user would not be able to see content from the first users monitored field of view).


As for claims 6, 12 and 18, Molnar teaches. The CIM of claim 2 wherein: the retrieved first visual content is displayed on the AR Headset for a predetermined period of time; and the number of times the retrieved first visual content can be re-retrieved is determined by an administrator having control during the first work session (par. 116 the use of manifests for controlling multiple permissions, prompt on first use to allow or deny particular permissions, user-driven access control UI for setting one or more permission states, etc).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 25, 2022